



Exhibit 10.23
September 11, 2017
Andre Williams
2649 N Lake Dr
Milwaukee, WI 53211


Dear Andre:
I am pleased to confirm our offer of employment to you for the position of
Executive Vice President, Human Resources for Actuant Corporation. You will be
paid $12,692.31 bi-weekly, which annualizes to $330,000. The effective date of
this position will be September 11, 2017 and in this position you will be
appointed an officer of Actuant Corporation and will be a member of the Actuant
Executive Council (EC) reporting to me.
Annual Bonus
You will also be eligible for participation in the Actuant Fiscal Year
(September 1-August 31) Bonus Program with an individual bonus target of 60% of
your annualized base salary. For fiscal year 2018, your bonus will be based on
Actuant Consolidated results and your bonus goals will be communicated to you
separately. You must be employed at the end of the fiscal year to be eligible to
receive the bonus.


Equity Grants (LTI)
This position is also eligible to participate in the Actuant Corporation Long
Term Incentive Program. The grants under this program, which are made at the
discretion of the Board of Directors, are generally awarded in January of each
year. For Executive Committee members, the grants will be combination of 50%
Restricted Stock Units and 50% Performance Shares. For the 2018 fiscal year,
your target participation in the Program is at $250,000.
Benefits and Perquisites
You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision and life insurance, Supplemental Executive Retirement Program,
401K, automobile allowance, financial planning services, annual executive
physical, disability benefits and personal use of the company plane, subject to
the terms and conditions of such plans and programs. You will be entitled to
four (4) weeks of paid vacation per year. The Company reserves the right to
amend, modify or terminate any of its benefit plans or programs at any time and
for any reason. A summary of Actuant’s Executive program is enclosed for your
reference.
Stock Ownership Requirements
As EVP HR of the Company, you will be required to comply with the Company's
Stock Ownership Requirements applicable to executive officers, which requires
the EVP HR to maintain stock ownership equal in value to at least three times
base salary within five years of the Start Date.
At-will Employment
Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.
Clawback
Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.
Governing Law
This offer letter shall be governed by the laws of Wisconsin, without regard to
any state’s conflict of law principles.





--------------------------------------------------------------------------------









Andre, I am very enthused about your appointment to this key role in the
Company. You have a tremendous track record of success and I know you are the
right person to lead the Human Resources at Actuant. To indicate your
understanding and acceptance of this offer, please sign and return a copy of
this letter to me.
Sincerely,
/s/ Randal Baker
 
Randal Baker
 
President & CEO
 
Actuant Corporation
 



I hereby accept this offer for the position Executive Vice President HR
ANDRE L. WILLIAMS 9/13/2017
 
/s/ Andre L. Williams
Printed Name and Date
 
Signature








